Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/848,183 filed on 4/14/2020 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):


Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 4/14/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Merkin (US 2002/0103997) in view of Kawano et al. (US 2001/0020268; hereinafter Kawano).

As per claim 1, the combination of Merkin in view of Kawano discloses an information handling system, comprising: 
a processor (Merkin, Fig 1, processor 102); and 
a memory medium (Merkin, Fig. 1, memory 108) coupled to the processor that includes instructions executed by the processor causing the information handling system to: 
receive an interrupt from a device associated with the information handling system, the device different from the memory medium (Merkin, paragraphs 15 and 16 disclose “In response to booting computer system 100, system firmware 109 causes hidden partition 112 to be booted to cause program 114 stored in hidden partition 114 to be initiated. Program 114 includes instructions that cause computer system 100 to load the component information in a known portion of memory 108... As shown in FIG. 2, program 114 causes computer system 100 to load MOF files 116 and ACPI control methods 118 into memory portion 204. Memory portion 204 is the top of memory 108 as indicated by an arrow 214.” Kawano teaches “The PIC function causes a predetermined program (interrupt handler) to be executed in response to an interrupt request (IRQ) from a peripheral device” (see para. 50; and see also paras. 8-14, 21-22, 43, 51, 64-72), and “a PC 12 in suspend mode is attached to a docking station 98, or where a CD-ROM drive 48 or the like is attached to a swappable bay of a PC 12” (see para. 72).)
retrieve an executable from the device (Merkin, paragraphs 15-16);
store the executable via the memory medium (Merkin, paragraphs 15-16);
provide a signal to an operating system executing on the information handling system, the signal indicating that the executable was stored via the memory medium (Merkin, paragraph 17 “Merkin teaches “program 114 causes computer system 100 to notify system firmware 109 to report a memory portion 208, which includes memory portion 204 and memory portion 206, as ACPI reclaim or reserved to the operating system to prevent the operating system from overwriting memory portion 208 with other information.”); and 
execute the executable via the processor (Merkin, paragraph 17);
the executable configured to: 
retrieve, from the device, a device driver and firmware for the device (Kawano discloses “the term "execution programs" as used herein include WIN 32, which is an Application Program Interface (API), an operating system OS86 such as Windows98 or the like containing a kernel 82 performing a task management and a job management or the like and ACPI.SYS 84, which is a driver for performing processes relating to ACPI, various device drivers for manipulating hardware such as peripheral devices, application programs for specific tasks, and firmware including BIOS's such as ACPI BIOS 88” (see para. 40), and “The above-mentioned software, such as the OS 86, various device drivers, application programs, event driver 90, and event service 92, is typically stored on a hard disk drive (HDD) 46, read into the main memory 16 as necessary during the boot-up of the PC 12, and executed by the CPU 14” (see para. 42).); and
install the device driver and the firmware for the device (Kawano, paragraphs 40 and 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Merkin and Kawano with predictable results to achieve the claimed invention because one of ordinary skill in the art would have been prompted to implement the teachings of Merkin such that inconsistencies of the system is prevented when the computer is switched to perform a required process as suggested by Kawano (see Kawano para. 22).

As per claim 2, Merkin does not expressly disclose but Kawano discloses wherein the instructions further cause the information handling system to communicate with the device via the device driver (“The peripheral device may be a docking station for expanding capabilities of a notebook computer” see 22; and see also paras. 45-46).    

As per claim 3, Merkin does not expressly disclose but Kawano discloses wherein the device is a docking station coupled to the information handling system and to one or more peripheral devices (“The peripheral device may be a docking station for expanding capabilities of a notebook computer” see 22; and see also paras. 45-46).    

As per claim 4, Merkin does not expressly disclose but Kawano discloses wherein the docking station includes an interface to allow communication between the information handling system and the one or more peripheral devices (Paragraphs 22, 45 and 46).

As per claim 5, regarding the claim language of wherein the interrupt is an Advanced Configuration and Power Interface (ACPI) interrupt, Merkin discloses “In response to booting computer system 100, system firmware 109 causes hidden partition 112 to be booted to cause program 114 stored in hidden partition 114 to be initiated. Program 114 includes instructions that cause computer system 100 to load the component information in a known portion of memory 108... As shown in FIG. 2, program 114 causes computer system 100 to load MOF files 116 and ACPI control methods 118 into memory portion 204. Memory portion 204 is the top of memory 108 as indicated by an arrow 214” (see para. 15; and see also paras. 12-14, 16).
Merkin does not explicitly teach “interrupt”.
However, in an analogous art, Kawano teaches “The PIC function causes a predetermined program (interrupt handler) to be executed in response to an interrupt request (IRQ) from a 

As per claim 7, Merkin does not expressly disclose but Kawano discloses wherein the device is a peripheral device coupled to the information handling system, the peripheral device including an interface to allow communication between the information handling system and the peripheral device (“The peripheral device may be a docking station for expanding capabilities of a notebook computer” see 22; and see also paras. 45-46).    

As per claims 8-12 and 14, they are method claims having similar limitations as cited in claims 1-5 and 7 and are rejection under the same rationale. 

As per claims 15-19, they are medium claims having similar limitations as cited in claims 1-5 and are rejection under the same rationale. 


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merkin in view of Kawano, and further in view of Dailey et al. (US 2009/0278679; hereinafter Dailey).

As per claim 6, Merkin does not expressly discloses but Dailey discloses wherein the instructions further cause the information handling system to receive the signal via at least one of a Windows Management Interface (WMI) and a Common Information Model (CIM) (Dailey 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Merkin, Kawano, and Dailey with predictable results to achieve the claimed invention because one of ordinary skill in the art would have been prompted to implement the teachings of Merkin and Kawano such that components in an HIS can provide notifications and other information to an OS interface as suggested by Dailey (see Dailey para. 31).

As per claim 13, it is a method claim having similar limitations as cited in claim 6 and is thus rejected under the same rationale.

As per claim 20, it is a medium claim having similar limitations as cited in claim 6 and is thus rejected under the same rationale.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/10/2021